DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 31 March 2021.
Claims 7, 14 & 21 have been amended.
Claims 1-6 have previously been canceled.
Claims 7-24 are currently pending and have been examined. 
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the pre-AIA  35 U.S.C. 103(a) rejection in view of the claimed amendments.
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the claimed amendments.
The Examiner respectfully rescinds the 101 rejection in view of the claimed amendments.  Specifically, the amended language of allotting one or more first adverse action codes to the first individual based on relevance of the first determination on the first risk score for the first individual; providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score; and providing, via the graphical user interface and responsive to the request the one or more first adverse action codes to the first individual is considered extra solution activity in Step 2A Prong 2. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the recitation of providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score; and providing, via the graphical user interface and responsive to the request the one or more first adverse action codes to the first individual is well-unknown. 
However, based on both (a) the first data indicating the characteristics of the individuals at the observation point in time and (b) the second data indicating the behaviors of the individuals during the outcome period, generating a segmentation model configured to determine whether an individual not fitting the bad performance definition is more likely to enter the first failure mode or the second failure mode; applying the segmentation model to at least a first portion of data associated with a first individual not fitting the bad performance definition, the first portion of the data comprising financial and demographic information of the first individual; providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score;  and providing, via the graphical user interface and responsive to not fitting the bad performance definition, the second portion of the data comprising financial and demographic information of the second individual; and based on a second determination that the output of the segmentation model indicates that the second individual is more likely to enter the second failure mode than the first failure mode; assigning the second individual to a second segment of the segmentation structure, the second segment comprising a second risk score model, wherein the second segment is different than the first segment; and applying the second risk score model to the data associated with the second individual to determine a second risk score for the second individual, wherein the second risk score model is different than the first risk score model; and allotting one or more second adverse action codes to the second individual based on relevance of the second determination on the second risk score for the second individual is not well-known.  
Accordingly, the Examiner determines while providing a graphical user interface  and receiving a request for information are known, the combination does not make the use of generating a segmentation model configured to determine whether an individual not fitting the bad performance definition is more likely to enter a first failure mode of having defaulted on a financial instrument or a second failure mode of having declared bankruptcy and applying the segmentation model to at least a first individual not fitting the bad performance definition. Then, assigning the individual to either the  known in the industry a first failure mode of having defaulted on a financial instrument or a second failure mode of having declared bankruptcy and providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score; and providing, via the graphical user interface and responsive to the request the one or more first adverse action codes to the first individual is not routine and conventional. As a result the claim thus amounts to significantly more than the exception itself (Step 2B: Yes). This claim is eligible.
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards analyzing data. More specifically, the Applicants claim  a system, method and non-transitory computer readable medium storing computer executable instructions that, when executed by one or more computer systems, configure the one or more computer systems to segment a plurality of individuals into one of a plurality of segments of a segmentation structure by performing operations comprising: retrieving, from an electronic data store, information defining a bad performance definition, wherein the bad performance definition is defined to include individuals that have characteristics of at least one of a first failure mode of having defaulted on a financial instrument or a second failure mode of having declared bankruptcy; obtaining first data comprising financial and demographic information regarding a plurality of individuals fitting the bad performance definition, the first data indicating of the individuals at an observation point in time: obtaining second data comprising financial and demographic information regarding the plurality of individuals fitting the bad performance definition, the second data indicating characteristics behaviors of the individuals fitting the bad performance definition during an outcome period, the outcome period beginning after the observation point in time, the behaviors measured for the individuals fitting the bad performance definition during the outcome period include repayment performance, bankruptcy filing and response to a marketing offer; based on both (a) the first data indicating the of the individuals at the observation point in time and (b) the second data indicating the behaviors of the individuals during the outcome period, generating a segmentation model configured to determine whether an individual not fitting the bad performance definition is more likely to enter the first failure mode or the second failure mode; applying the segmentation model to at least a first portion of data associated with a first individual not fitting the bad performance definition, the first portion of the data comprising financial and demographic information of the first individual; based on a first determination that an output of the segmentation model indicates that the first individual is more likely to enter the first failure mode than the second failure mode; assigning the first individual to a first segment of a segmentation structure, the first segment comprising a first risk score model; and applying the first risk score model to the data associated with the first individual to determine a first risk score for the first individual; allotting one or more first adverse action codes to the first individual based on relevance of the first determination on the first risk score for the first individual; providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score; and providing, via the graphical user interface and responsive to the request the one or more first adverse action codes to the first individual; applying the segmentation model to at least a second portion of data associated with a second individual not fitting the bad performance definition, the second portion of the data comprising financial and demographic information of the second individual; and based on a second determination that the output of the segmentation model indicates that the second individual is more likely to enter the second failure mode than the first failure mode; assigning the second individual to a second segment of the segmentation structure, the second segment comprising a second risk score model, wherein the second segment is different than the first segment; and applying the second risk score model to the data associated with the second individual to determine a second risk score for the second individual, wherein the second risk score model is different than the first risk score model; and  allotting one or more second adverse action codes to the second individual based on relevance of the second determination on the second risk score for the second individual.
Furthermore, Xue et al. [US 2004/0044615 A1] discloses “This invention creates a credit performance valuation system composed of risk cells and risk events. This invention provides a method to classify credit customers into a multitude of different segments according the severity and the urgency of the bad payment behavior specified by risk events. Consequently, this invention measures credit risk by forecasting the likelihood of a customer will be in each segment by analyzing the process of bad credit performance. Furthermore, this invention designs a conditional modeling process which measures credit risk accurately by predicting the likelihood of a customer reaching different levels of bad performance at different times.”
Stanelle [US 2006/0195391 A1] discloses “In accordance with the principles of the present invention, an apparatus, simulation method, and system for modeling loss in a term structured financial portfolio are provided. An historical date range, time unit specification, maturity duration, evaluation horizon, random effects specification, and set of portfolio covariates are selected. Historical data is then segmented into infinitely many cumulative loss curves according to a selected covariate predictive of risk. The s-shaped curves are modeled according to a nonlinear kernel. Nonlinear kernel parameters are regressed against time units up to the maturity duration and against selected portfolio covariates. The final regression equations represent the central moment models necessary for prior distribution specification in the hierarchical Bayes model to follow. Once the hierarchical Bayes model is executed, the finite samples generated by a Metropolis-Hastings within Gibbs sampling routine enable the inference of net dollar loss estimation and corresponding variance. In turn, the posterior distributions enable the risk analysis corresponding to lifetime loss estimates for routine risk management, the valuation of derivative financial instruments, risk-based pricing for secondary markets or new debt obligations, optimal holdings, and regulatory capital requirements. Posterior distributions and analytical results are dynamically processed and shared with other computers in a global network configuration.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest generating a segmentation model configured to determine whether an individual not fitting the bad performance definition is more likely to enter the first failure mode or the second failure mode; applying the segmentation model to at least a first portion of data associated with a first individual not fitting the bad performance definition, the first portion of the data comprising financial and demographic information of the first individual; based on a first determination that an output of the segmentation model indicates that the first individual is more likely to enter the first failure mode than the second failure mode; assigning the first individual to a first segment of a segmentation structure, the first segment comprising a first risk score model; and applying the first risk score model to the data associated with the first individual to determine a first risk score for the first individual; allotting one or more first adverse action codes to the first individual based on relevance of the first determination on the first risk score for the first individual; providing via a graphical user interface the first risk score to the first individual; receiving, via the graphical user interface and responsive to the provided first risk score, a request for information that contributed to the provided first risk score; and providing, via the graphical user interface and responsive to the request the one or more first adverse action codes to the first individual; applying the segmentation model to at least a second portion of data associated with a second individual not fitting the bad performance definition, the second portion of the data comprising financial and demographic information of the second individual; and based on a second determination that the output of the segmentation model indicates that the second individual is more likely to enter the second failure mode than the first failure mode; assigning the second individual to a second segment of the segmentation structure, the second segment comprising a second risk score model, wherein the second segment is different than the first segment; and applying the second risk score model to the data associated with the second individual to determine a second risk score for the second individual, wherein the second risk score model is different than the first risk score model; and  allotting one or more second adverse action codes to the second individual based on relevance of the second determination on the second risk score for the second individual.
For these reasons claims 7, 14 & 21 is deemed to be allowable over the prior art of record, and claims 2-13, 15-20 & 22-24 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. US 8,930,216 A1 column 2, lines 56-67- column 3, lines 1-15 discloses “If additional benefit is deemed positive, the financial information about the guarantor or patient is then obtained from a third party 104 or a credit bureau or similar source, for example by downloading it into the computing system determining the credit rating for the patient over a network. Such a network can include a proprietary network, a world wide network such as the Internet, or other network over which such information can be obtained. The quality and effectiveness of a data source (credit bureau) varies by geographic region. Which data source to use is determined by an algorithm called the "Bureau Selector" (see Bureau Selector section below). The information obtained can include demographic information, credit score, payment history, credit balances, mortgage status, bankruptcy, income estimates, etc. This information is used within each of the patient segments to categorize the patient 106. According to one example embodiment, the Category is a user definable grouping of patients based on likelihood of payment. For example, the categories might be "Low" probability of payment, "Medium" and "High". Those in the low category might be further segregated into those unable to pay, those eligible for Medicaid, those eligible for charity care, etc. Each category has an associated confidence level or probability associated with it. For example, a healthcare facility might want the low category to have a 90% probability for not paying and the high category to have a 90% probability for paying.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619